Citation Nr: 1431866	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-08 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an effective date earlier than December 18, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier than December 18, 2009 for the grant of service connection for PTSD, on the basis of clear and unmistakable error (CUE) in a prior RO rating decision which denied service connection for PTSD.

2. Entitlement to a rating in excess of 50 percent for PTSD and depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran had active service from November 1979 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD, chronic, and assigned a 50 percent rating for the service connected PTSD, chronic, and depressive disorder, effective from December 18, 2009.  The RO noted that service connection had previously been established for dysthymic disorder with associated sleep problems, and a 30 percent rating had been assigned from December 1, 1998 to December 18, 2009.  Also, in the April 2010 rating decision, the RO addressed the issue of whether a prior decision to deny compensation for PTSD, to include symptoms of sleep impairment, fatigue, memory loss, focus, and concentration problems, was clearly and unmistakably erroneous.  

The Board notes that the Veteran submitted a statement in October 2011 in which he indicated he was submitting pages 1 - 7 for evidence.  This evidence includes a statement of "Facts" from the Veteran, which are basically duplicative of his prior contentions and of evidence previously of record; a duplicate copy of his VA Form 9; a copy of the general rating formula for mental disorders, and a notice of a court action regarding the Veteran's divorce, which is duplicative because he had already reported this fact in the record.  Therefore, this matter need not be remanded to the agency of original jurisdiction (AOJ) for initial consideration of these duplicative document.  38 C.F.R. § 20.1304(c).

FINDINGS OF FACT

1. The Veteran has not specified a prior RO rating decision in which an error of fact or law compels the conclusion, to which reasonable minds could not differ that the results would have been manifestly different but for the error.

2. The last final denial of service connection for PTSD was dated in March 2003.  
3. After the final March 2003 rating decision, the Veteran's next claim for service connection for PTSD was received on July 30, 2004.  

4.  Subsequent to each rating decision issued after the July 2004 claim, the Veteran submitted new evidence within one year. 

5. The July 30, 2004, claim was still pending at the time of the April 2010 rating decision, which granted service connection for PTSD.

6. Entitlement to service connection for PTSD arose on January 5, 2006, the date that a VA psychiatrist diagnosed PTSD secondary to a plane crash in service.  Prior to January 5, 2006, the competent evidence of record did not show that the Veteran had a diagnosis of PTSD that had been related to an in-service stressor event.

7. The Veteran's PTSD and depressive disorder has been manifested by moderate to severe occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood, due to multiple symptoms both listed in the rating criteria, and not listed in the rating criteria, creating a reasonable doubt as to whether a higher disability rating is warranted under the Rating Schedule; total occupational and social impairment is not shown.


CONCLUSIONS OF LAW

1. The criteria for an earlier effective date of January 5, 2006, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. §§ 5108, 5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.156(b), 3.400 (2013).

2. The criteria for a valid claim of CUE in a prior RO rating decision have not been met.  38 U.S.C.A. §§ 5112, 7104 (West 2002); 38 C.F.R. § 3.105(a) (2013).

3. Giving the benefit of any reasonable doubt to the Veteran, the criteria for a 70 percent rating, but not higher, for PTSD and depressive disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007).
 
The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

Concerning the Veteran's claim of entitlement to an earlier effective date, inasmuch as service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and there is no indication that additional records have yet to be requested, or that a VA examination is in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the appeal.  

With regard to the increased rating claim, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in August 2009 and April 2010.  With regard to the August 2009 letter, the appellate issue is a downstream issue from that of service connection (for which the August 2009 VCAA letter was sent).  VAOPGCPREC 8-2003.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is exercising his right to appeal the rating assigned.  In addition, a November 2010 statement of the case provided him notice of the criteria for rating PTSD and depressive disorder, including what the evidence showed and why the current rating was assigned.  He has had ample opportunity to respond and supplement the record.  He is not prejudiced by this process; notably, he does not allege that notice in this case was less than adequate or that he is prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Also, in the aforementioned letters, the Veteran was advised of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error does not arise.  See Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  The record reflects that the Veteran underwent VA examinations in January 2009 and March 2010, each of which included a review of the claims folder and a history obtained from the Veteran.  Further, in the examination reports, findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Earlier Effective Date Claim

The Veteran contends he should be entitled to an effective date earlier than December 18, 2009, for the grant of service connection for PTSD, to include on the basis of CUE in a prior RO decision which denied service connection for PTSD.  The Board will address the CUE claim below, after first addressing the claim for an earlier effective date on a basis other than CUE.

The effective date of an evaluation and award of compensation based upon an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i). 

The Veteran has essentially contended that an earlier effective date for the grant of service connection for PTSD should be granted, dated back to 2002/2003, which was the period of time in which he filed his initial informal claim for service connection for PTSD and in which the RO issued the initial rating decision denying service connection for PTSD.  The Veteran has claimed that an earlier effective date is warranted because he had already (prior to the April 2010 rating decision) submitted evidence of a diagnosis of PTSD, as well as of in-stressor service events, including discovering his first wife who died on their bathroom floor, and being on a plane that nearly crashed.  He essentially claims that the grant of service connection for PTSD by the April 2010 RO rating decision was based on the same evidence that was of record at the time of the prior decisions that denied his claim. 

Review of the history of this case shows that by March 6, 2003 rating decision, the RO denied entitlement to service connection for PTSD, essentially based on findings that there was no current diagnosis of PTSD and no verified stressor.  The Veteran was notified of that rating decision, but did not appeal, and the March 6, 2003 rating decision became final.  In a March 20, 2003 rating decision, the RO granted service connection for dysthymic disorder, and assigned a 30 percent rating, effective December 1, 1998.

After the final March 2003 rating decision, the Veteran's next claim for service connection for PTSD was received on July 30, 2004.  During the succeeding years, the Veteran unsuccessfully attempted to reopen his claim on numerous occasions.  In that regard, he submitted numerous statements and evidence in the ensuing years, containing relevant contentions, including requesting reconsideration of his claim for service connection for PTSD.  The RO issued numerous rating decisions in response to the Veterans claims, however, none of these decisions became final because the Veteran submitted evidence within one year of each of these subsequent decisions. See Young v. Shinseki, 22 Vet.App. 461, 466 (2009) (pursuant to § 3.156(b), any new and material evidence received during the one year appeal period following an RO decision is considered filed in connection with the claim which was pending at the beginning of the appeal period such that the underlying RO decision does no become final).  Because of the lack of finality in any of the subsequent RO rating decisions, the July 30, 2004 claim was still pending at the time of the April 2010 rating decision, which granted service connection for PTSD.  Thus, the date of the claim to reopen is July 30, 2004.

As noted above, because the Veteran did not appeal the March 6, 2003 rating decision, it became final, and the July 30, 2004 claim is based on new and material evidence.  As such, the effective date of the award of compensation is date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2), (r).  In this regard, the Board notes that although PTSD was diagnosed in records dated in the months prior to January 2006, it was not until January 5, 2006, that a medical professional linked the PTSD to service.  The Board finds, based on the applicable laws and regulations, that this is the date entitlement arose or, in other words, the date that a diagnosis of PTSD related to service was made.  

Accordingly, the Board finds that the effective date for the grant of service connection for PTSD is the later of the date of receipt of claim (July 30, 2004) and the date entitlement arose (January 5, 2006), and that the appropriate effective date is therefore  January 5, 2006, and an effective date earlier than this date is not warranted.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A review of the record shows that in July 2008, the Veteran first indicated (in an email) that he had submitted a CUE challenge.  Thereafter, he reiterated this CUE assertion in subsequent emails, describing it as a "CUE PTSD" challenge.  Although a Veteran's pleadings are to be read sympathetically, a motion for revision based on CUE requires a degree of specificity to enable the reviewer to understand the assertion of error being made and how any such error may have changed the outcome of the decision being attacked. Acciola v. Peake, 22 Vet.App. 320, 325 (2008) (it is the assertion of CUE itself that requires specificity, because it is the adjudication of that assertion upon which res adjudicata ultimately will lie). The Board finds the allegations of CUE made by the Veteran are not adequate to meet the threshold pleading requirements as he did not cite a specific rating decision which contained CUE or identify specific error in any decision.  Rather, he has  generally referred to a "CUE PTSD" challenge, without indicating what the challenge is or what prior decision contained CUE.  Thus, the proper remedy is to dismiss the motion without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003).  

III. Increased Rating Claim
1. Laws and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service connected PTSD and dysthymic disorder has been assigned a 50 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the general rating formula for mental disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Any analysis should not be limited to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). However, a Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013).

In addition to the rating criteria, in evaluating the Veteran's PTSD, the Board has also considered the Global Assessment of Functioning (GAF) scores assigned and the definition of those scores.  According to DSM-IV, the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, a GAF score, like an examiner's assessment of the severity of a condition, is not dispositive; rather, it must be considered in light of the actual symptoms of the V disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a). 

2. Factual Background

A VA treatment record dated in December 2008 showed that the Veteran underwent individual psychotherapy for his PTSD, and was found to be alert and lucid with generally a full affect, with no homicidal or suicidal ideation.  

On the VA examination in January 2009, the Veteran reported he took medication for his mental disorder, saw a psychiatrist on a regular basis, and had been in a PTSD program for 12 weeks.  The effectiveness of his therapy was "fair".  He reported a bout of depression in the 1980s after a bad mission on a subcatcher and that he felt constantly depressed since his wife's death in 1996.  He reported having no energy or motivation to do anything.  He reported passive suicidal ideation, but no active ideation, intent, or plan.  His depressive symptoms were described as moderate, ongoing, and persisting since the death of his wife.  He described his relationship with his current wife as "not real good" because of him, and that there was a lack of intimacy, but he cared for her.  He described his relationship with his children as "we care for each other deeply".  He reported having no friends, and one former close buddy he no longer communicated with because they had a conflict a year ago.  He had  bought a boat, but it just sat there, and he spent his time watching television and sleeping.  The examiner opined that the Veteran was moderately impaired with regard to psychosocial functioning.  

On examination, he was found to be oriented and neatly groomed, with unremarkable psychomotor activity, and clear, coherent speech.  His affect was appropriate and mood was dysphoric.  His attention was intact and thought process and content were unremarkable.  He denied hallucinations and delusions, and his judgment and insight were intact.  He reported difficulty with sleep maintenance every night and daytime fatigue.  He reported checking the doors at night, looking to see if people are outside, and checking to see if his son is breathing.  He described mild panic attacks that lasted a few minutes every day or one severe one that lasted most of the day.  The examiner opined that that duration of severe attacks likely represented more generalized anxiety.  His impulse control was fair and recent memory was mildly impaired.  His symptoms were noted to include intrusive and distressing recollections and dreams, avoidance behaviors, difficulty with concentration and sleep, irritability, hypervigilance, and the examiner opined that these symptoms cause clinically significant distress or impairment in social or occupational functioning. 

 It was noted that he worked fulltime in the mail room at the Montgomery RO since 2001.  He had lost about 5 weeks from work in the past year, claiming he did not want to get up, had no energy, and had not slept well.  He reported problems at work including having problems when people walked up behind him unexpectedly when he was processing claims, an altercation with his supervisor, stating he applied for jobs but did not get them, and loss of concentration.  He spent his time alone on the job, and indicated he was moved to a position with little responsibility.  The examiner opined that the Veteran did not meet the criteria for PTSD, and diagnosed depressive disorder.  A GAF score of 58 was assigned.  The examiner opined that the nature and constellation of the Veteran's symptoms appeared to best be accounted for by depressive disorder with personality contributions.

A VA treatment record dated in March 2009 showed that the Veteran continued to experience nightmares, intrusive thoughts, avoidance, irritability, exaggerated startling, hypervigilance, insomnia, and poor concentration.  He denied suicidal and homicidal ideation, and a GAF score of 46 was assigned.  

In a statement dated in April 2009, the Veteran's wife reported that the Veteran was very depressed and felt he could have done more to prevent his first wife's death, that he had violent nightmares, woke up tired, and got only 4 to 5 hours of sleep each night.  She described an incident in 2008 where she feared the Veteran went into a rage and was about to do some serious fighting with a man who swung at him.  She reported he had memory problems, was tired all the time, was always on guard from everyone, and startled easily, and that their family life had suffered as a result.  She indicated the Veteran did not enjoy the normal activities he used to, and that she had to beg him to have friends over and do things socially.  She reported he did not want to get out of the house, and was very withdrawn and depressed and constantly watched television.  She reported that she and their three sons worked around the Veteran's incapacities as best they could, but she only saw more decline, and that while the Veteran liked his work supporting other veterans, he could not handle his emotions and frustrations dealing with people and management practices.  

VA treatment records dated from May 2009 through March 2010 showed that the Veteran continued to experience sleep problems and problems with work.  GAF scores ranging from 40 to 49 were assigned.  He was having difficulties with depressive and PTSD symptoms partially related to work stresses, and having problems concentrating at work, but indicated he was working hard and still liked his job.  In November 2009, he reported that job related stressors continued to trigger symptoms, and that this stress was affecting his home life.  In December 2009, he claimed that harassment on the job, which he felt he experienced on a daily basis, had triggered memories of his traumas on active duty, and had negative affected his performance.  He reported he could no longer function in that environment.  He claimed his relationship with his family had suffered, he slept poorly, he drank more, and his personal appearance had suffered.  The diagnosis was severe PTSD and a GAF score of 40 was assigned.  

In January 2010, he reported he applied for retirement, but his supervisor continued to give him tasks that he had advised were difficult for him because of his poor concentration.  In March 2010, he reported he had retired from his job due to his health, but he continued to experience similar symptoms including nightmares, intrusive thoughts, irritability, and anger, and he lacked motivation to do anything.  He did not shave, stayed home alone, and did not go anywhere.  He reported having no friends, spending time with his family, and never feeling safe.  He expressed interest in attending the PTSD program in Batavia.  A GAF score of 45 was assigned.

On a VA examination in March 2010, the Veteran reported he did not think he could make it without therapy, and that his psychiatrist had recommended he go to an inpatient PTSD program.  His depressive disorder symptoms were listed as depressed mood, constricted affect, suicidal ideation without intent, hopelessness, and anhedonia.  He reported he had been arrested 3 days prior for confronting another man, and that there were other incidents that were not written up.  He indicated he did not wish to talk about the quality of his marriage, but reported that this had taken a toll on the marriage.  He reported his two older sons were doing alright and he saw them occasionally, but was not as close to them as his younger son, who he claimed kept him going.  He reported his younger son had the same heart condition that  his first wife had and he got up at night to make sure his son was breathing.  He denied having friends and his only relationships were with family members.  He indicated he used to enjoy fishing, but now mostly watched television.  He reported he went to his son's soccer practices and games.  

Further, on the objective examination in March 2010, the Veteran was noted to be oriented, with a dysphoric mood and constricted affect.  He had marginal grooming, and was restless, with bouncing his legs and rocking back and forth.  His thought process was unremarkable, but he was preoccupied with one or two topics and had paranoid ideation.  He was suspicious and felt that people in VA were conspiring against him.  He denied delusions and his judgment was adequate, but insight was limited.  He reported difficulty with sleep onset and maintenance, and woke up frequently and had terrible dreams about finding his wife dead and the airplane incident in service.  He reported auditory hallucinations that were not persistent.  He had panic attacks daily at work, but they were less frequent now that he stopped work.  The last one was while he was in jail and lasted 10 to 45 minutes, which the examiner noted sounded more like severe anxiety attacks.  He reported passive suicidal ideation, but denied plans and intent, and his relationship with his son was noted to be a protective factor.  He had poor impulse control.  He had problems with activities of daily living, including slight problems with shopping and driving, not being able to fly for travel, and moderate problems with recreational activities.  His recent memory was mildly impaired.  

Finally, on the March 2010 VA examination, it was noted that the Veteran had retired on February 2, 2010, due to PTSD.  He brought a letter from OPM indicating the Veteran claimed he was disabled due to multiple medical conditions, but that in reviewing his medical records, OPM found him to be disabled from his position as a veteran's service representative due to PTSD only.  The Veteran claimed his production had gone down and he could not get along with anybody.  The diagnoses included PTSD, chronic; depressive disorder, and maladaptive personality traits.  The examiner opined that the relationship between PTSD and depression was unclear, noting that the Veteran's depression was in part due to his wife's death, however, by his report he was more depressed since he stopped working as he then experienced a significant loss of self-esteem and sense of purpose.  The examiner then opined that it was likely that the two disorders were partially related.  A GAF score of 50 was assigned.  The examiner noted that the Veteran had moderate to severe impairment in psychosocial functioning from symptoms of chronic PTSD and depressive disorder, and maladaptive personality traits.  The examiner opined that the GAF score based on PTSD and related depressive disorder would only be in the range of 55 to 60, and that the Veteran had moderate impairment in psychosocial functioning from his PTSD and related depression.  

VA treatment records dated from March 2010 through August 2010 showed that the Veteran continued to receive outpatient psychiatric treatment, and his GAF scores ranged from 46 to 48.  He continued to report the same symptoms of nightmares, intrusive thoughts, avoidance behavior, exaggerated startle, hypervigilance, and poor concentration.  In June 2010 he reported he felt better not having to go to work in a hostile environment, but his wife recently left him and he was stressed.  He expressed a desire to attend the intensive (PTSD) program in Batavia.    

3. Discussion

The Veteran contends he should be entitled to a rating in excess of 50 percent for his service-connected PTSD and depressive disorder.  He has also requested that his service connected PTSD and depressive disorder be rated separately.  
a. Separate Ratings
With regard to the Veteran's request for separate ratings, the Board notes that although he was previously granted a 30 percent for dysthymic disorder with sleep problems, in the April 2010 rating decision, the RO determined that the now service-connected PTSD and depressive disorder would be evaluated in place of the previously rated dysthymic disorder with sleep problems.  Thus, he was assigned a single disability rating (of 50 percent) based on all of his psychiatric symptoms as part of his service-connected psychiatric disability, regardless of how it has been diagnosed during the appeal period.  

Service connection may be granted for separately diagnosed psychiatric disorders even though separate evaluations may be assigned only if the disorders have different manifestations.  Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009); see also 38 C.F.R. § 4.14 . In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses - a practice known as "pyramiding - is not allowed.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, supra. 

After reviewing the record, to include the competent medical evidence, the Board finds that providing a separate compensable rating for the Veteran's PTSD, in addition to a rating for his depressive disorder, would clearly constitute pyramiding.  In that regard, the record reflects that the Veteran was initially treated for dysthymic disorder, which was attributed to his grief over the death of his first wife, whom he found in the bathroom at their house; thereafter, he was diagnosed with PTSD related to the reported near plane crash in service.  Subsequent VA records show that the Veteran's PTSD stressors included both discovering his wife in the bathroom and experiencing the near plane crash in service.  And although the Veteran's symptoms have worsened over the course of his appeals, as shown by the increased ratings granted, the Board notes that the symptoms attributed to his dysthymic disorder (also diagnosed as major depressive disorder and now depressive disorder) and his PTSD have been overlapping.  The symptoms have included (but are not limited to) sleep impairment, depression, concentration difficulties, and anxiety.   Further, no matter how the service-connected psychiatric disorder is characterized, the same set of rating criteria-under the schedule of ratings for mental disorders is to be utilized to determine whether an increased rating is warranted for the Veteran's service-connected PTSD and depressive disorder.  See 38 C.F.R. § 4.130 (2013). Therefore, the Board concludes that separate ratings for PTSD and depressive disorder are not warranted.  
b. Increased Rating
The Veteran contends that his service-connected PTSD and depressive disorder are more disabling than reflected in the current 50 percent disability rating.  After reviewing the record, and considering the doctrine of reasonable doubt, the Board is able to find support for a grant of a 70 percent rating for the Veteran's PTSD and depressive disorder.  The Veteran's symptoms due to his PTSD and depressive disorder included depression, intrusive thoughts, nightmares, irritability, anger, sleep impairment, disturbances of mood and motivation, impaired concentration, as well as obsessional behaviors, avoidance behaviors, exaggerated startle reflex, hypervigilance, anxiety, panic attacks, impulse control, some suicidal thoughts, a report of auditory hallucinations, and marginal grooming.  It appears from the VA treatment records and VA examination reports, as well as the Veteran's and his wife's statements that his psychiatric symptoms (due to PTSD and depressive disorder) have worsened and were significantly affecting his occupational and social functioning.  Further, his GAF scores have ranged from 60 to 40.  Review of the record shows that his psychiatric symptoms affected his daily functioning, which resulted in difficulties with work and family relationships.  In February 2010, he retired from work due to PTSD, and he has had relationship problems with his wife and children.  Thus, it appears that after resolving any doubt in the Veteran's favor, his service-connected PTSD and depressive disorder have approximated the criteria for the assignment of a 70 percent rating representing deficiencies in most areas.  38 C.F.R. § 4.130, DC 9411. 

In order for an even higher rating of 100 percent to be assigned, however, the evidence of record would have to basically need to show total occupational and social impairment.  In that regard, the Board notes that the competent lay and medical evidence of record, does not show that his service-connected psychiatric disorder is of such magnitude as to support the assignment of a 100 percent schedular rating.  In reaching these determinations, the Board has been mindful of the of the benefit-of-the-doubt doctrine.  
The Board acknowledges that the Veteran's PTSD has clearly affected his occupational and social functioning, in light of his ongoing problems at work leading to retirement from work due to PTSD, as well as the tension in his relationships with his family.  While his relationship with his wife has declined, it appears he has maintained a relationship with at least his children.  The record reflects that the Veteran is in receipt of disability benefits, from the Social Security Administration (SSA), due to his PTSD.  While this may be indicative of the severity of his PTSD, the Board notes that the standard for determining a disability award is different for SSA than it is for VA.  The Board also notes that on objective examinations, the Veteran was not found to have a formal thought disorder, and denied delusions, but had one report of auditory hallucinations that did not persist.  While he was found to be restless and have problems with impulse control, no grossly inappropriate behavior was noted.  Further, he has consistently denied homicidal ideation.  While he reported passive suicidal thoughts, he had no plan or intent and cited his relationship with his son as a factor.  He has been found to have marginal hygiene, including not shaving, of late, but no findings of any inability to perform activities of daily living.  Finally, on examinations he has been found to be oriented and has only had mildly impaired recent memory, which was associated with his problems with poor concentration at work.  

Thus, for reasons set forth above, the Board concludes that the evidence of record, while showing moderate to severe impairment in occupational and social functioning, does not reflect that the Veteran's disability picture due to his PTSD and depressive disorder approximates the total social and occupational impairment required for a 100 percent rating.  Rather, giving the Veteran the benefit of any reasonable doubt, the Board finds that the criteria for a 70 percent rating, but no more, have been met. 38 C.F.R. § 4.130, DC 9411. 
3. Extraschedular Consideration
In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  In determining whether an extra-schedular disability rating is appropriate, first, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  If the step two factors exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.   

In the present case, the Board finds that the Veteran's disability picture due to his service-connected PTSD and depressive disorder is adequately contemplated by the rating schedule, especially since the rating criteria (DC 9411) specifically takes into account social and occupational functioning in assessing the severity of a mental disorder, and provides for a greater evaluation for more severe impairment.  The Board concludes that criteria for referral for the assignment of an extraschedular disability rating are not met.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, supra.
ORDER

An earlier effective date of January 5, 2006, but no earlier, for the award of service connection for PTSD, is granted; subject to the laws and regulations governing the payment of monetary benefits.

The motion for revision of an RO decision denying service connection for PTSD based on CUE is dismissed without prejudice.

A 70 percent, but not greater, rating for PTSD and depressive disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


